Exhibit 10.11

[IRVINE SENSORS CORPORATION letterhead]

Effective Date: November 14, 2005

September 20, 2005

Mr. Joseph Carleone

2112 Campton Circle

Gold River, CA 95670

Dear Joe:

On behalf of Irvine Sensors Corporation, I am pleased to offer you the position
of Senior Vice President, 3D Products, reporting to the undersigned. The
compensation for this position will be $4,327.20 per week ($225,014.40
annualized). Your start date, if agreeable, is scheduled for Monday, October 3,
2005.

You will be eligible to participate in ISC’s annual performance and salary
review plan, as well as ISC’s bonus plan, which will provide a target incentive
bonus opportunity ranging from 10% to 100% of annual salary, depending on
financial results. To assist you with your future relocation, Irvine Sensors
will reimburse you for your selling costs resulting from the future sale of your
home. In the event you should be terminated for any reason (other than voluntary
quit or discharge for cause), Irvine Sensors will provide you severance pay
equivalent to one year’s salary.

In order for you to participate in and prosper from ISC’s growth, upon your
employment with Irvine Sensors, you will be nominated to participate in the
Irvine Sensors’ 2003 Stock Incentive Plan. We will recommend to the Board of
Directors that you be granted, upon joining the Company, options for 100,000
shares of Common Stock, exercisable as follows:

 

  •   50,000 shares, exercisable beginning 12 months after the date of grant

 

  •   50,000 shares, exercisable beginning 24 months after the date of grant

Immediately on your hire date, you will be eligible for all benefits enjoyed by
regular full time employees, including eligibility for company-paid medical and
dental insurance coverage for yourself, with dependent coverage also available
at a reasonable, pre-taxed group rate (see attached Summary of Benefits);
company-paid group life insurance for up to one and one half times your annual
salary; eligibility to participate in Irvine Sensors’ 401k savings plan; and 10
paid holidays each fiscal year. You will also be provided with 20 days annual
vacation each year, and 10 days sick/personal paid time off, if needed, each
calendar year. You will also be eligible to participate in Irvine Sensors’
Employee Stock Bonus Plan, contributions of which will vest at 20% per year. For
your information, attached is a copy of ISC’s Summary of Benefits, which
includes a short description of the all benefits and perks, including the
Employee Stock Bonus Plan. Please indicate your acceptance of this offer by
signing one copy of the letter and returning it to me.

Joe, as you are aware, Irvine Sensors Corporation is an exciting company with
outstanding growth potential. We are counting on you to achieve for us the
successful transition to a product based company. We look forward to a mutually
beneficial and rewarding relationship.

 

Sincerely, /s/ John Carson John Carson President and CEO

 

Cc: J. Carson

  File

ACCEPTANCE:

 

/s/ Joseph Carleone     28 Sept. 2005 Joseph Carleone     Date

3001 Red Hill Avenue, Building 3, Suite 108, Costa Mesa, California 92626- 4526

Telephone: (714) 435-8924     Fax: (714) 444-8773